NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10549

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00990-RM

 v.
                                                MEMORANDUM*
SYLVIA FLORES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Sylvia Flores appeals from the district court’s judgment and challenges her

jury-trial convictions and 60-month concurrent sentences for possession with intent

to distribute methamphetamine and heroin, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C); and importation of methamphetamine and heroin, in violation of 21



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 952(a), 960(a)(1), and 960(b)(3). Pursuant to Anders v. California, 386
U.S. 738 (1967), Flores’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Flores the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   17-10549